

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of September 1, 2007,
is entered into on September 21, 2007 by and between Quest Group International,
Inc., a Nevada corporation, with its principal office at 11845 West Olympic
Boulevard, No. 1125W, Los Angeles, California 90064 (the “Company”), and Steven
Gershick (“Executive,” together with the Company, the “Parties”), with reference
to the following facts:
 
WHEREAS, Executive has experience and expertise applicable to employment with
Company as the Chief Financial Officer of Company, Company has agreed to employ
Executive and Executive has agreed to enter into such employment, on the terms
set forth in this Agreement.
 
WHEREAS, Executive acknowledges that this Agreement is necessary for the
protection of Company’s investment in its business, good will, products,
patents, inventions, intellectual property, methods of operation, information,
and relationships with its customers and other employees.
 
WHEREAS, the Company desires to employ the Executive, and Executive desires to
be employed by Company pursuant to the terms hereof.
 
NOW, THEREFORE, the Company and Executive desire to set forth in this Agreement
the terms and conditions of the Executive's employment with the Company.
 
ARTICLE I
 
EMPLOYMENT; TERM; DUTIES
 
1.1  Employment. Upon the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts employment, to
serve as Chief Financial Officer of the Company, commencing September 1, 2007
(the “Commencement Date”) and, subject to Section 4.2.1, ending 5 years
thereafter (the “Term”).
 
1.2  Duties. Executive shall report to the Chief Executive Officer (“CEO”) of
the Company, and will have the general powers, duties and responsibilities of
management usually vested in that office in a corporation and such other powers
and duties as may be prescribed from time to time by the CEO or the Board of
Directors of the Company (the “Board”).
 
1.3  Standard of Performance. Executive agrees that he will at all times
faithfully and industriously and to the best of his ability, experience and
talents perform all of the duties that may be required of and from him pursuant
to the terms of this Agreement. Such duties will be performed at such place or
places as the interests, needs, business and opportunities of Company will
require or render advisable.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4  Duty of Loyalty. During his employment with the Company, Executive shall
not, directly or indirectly, either as an employee, employer, consultant, agent,
investor, principal, partner, stockholder (except as the holder of less than 1%
of the issued and outstanding stock of a publicly held corporation), corporate
officer or director, or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the business of the Company. Subject to the foregoing
prohibition and provided such services or investments do not violate any
applicable law, regulation or order, or interfere in any way with the faithful
and diligent performance by Executive of the services to the Company otherwise
required or contemplated by this Agreement, the Company expressly acknowledges
that Executive may:
 
(a) make and manage personal business investments of Executive’s choice without
consulting the Board;
 
(b) serve in any capacity with any non-profit civic, educational or charitable
organization without consulting with the Board;
 
(c) continue to provide services for Santa Monica Media Corporation and Santa
Monica Capital Partners, in substantially the same capacity as provided as of
the date of this Agreement, or for such other companies or in such other
capacities as may be approved by the written consent of the CEO of the Company
from time to time, so long as that service does not violate the provisions of
this Agreement.
 
1.5  Covenants of Executive
 
1.5.1 Reports. Executive shall use his best efforts and skills to truthfully,
accurately, and promptly make, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Board.
 
1.5.2 Rules and Regulations. Executive shall obey all rules, regulations and
special instructions of the Company and all other rules, regulations, guides,
handbooks, procedures, policies and special instructions applicable to the
Company’s business in connection with his duties hereunder and shall endeavor to
improve his ability and knowledge of the Company’s business in an effort to
increase the value of his services for the mutual benefit of the Company and the
Executive.
 
1.6  Opportunities. Executive shall make all business opportunities of which he
becomes aware that are relevant to the Company’s business available to the
Company, and to no other person or entity or to himself individually.
 
ARTICLE II
 
COMPENSATION
 
2.1  Base Salary. During the Term, for all services rendered by Executive
hereunder and all covenants and conditions undertaken by both Parties pursuant
to this Agreement, the Company shall pay, and Executive shall accept, as
compensation, an annual base salary of $120,000 per year commencing the
Commencement Date (the “Base Salary”), payable in accordance with the normal
payroll practices of the Company. The Base Salary shall be increased annually at
the Company’s sole discretion, but by no less than 5% per year.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2  Performance and Review. Executive’s performance will be reviewed on no less
than an annual basis.
 
2.3  Discretionary Bonus. Executive is eligible to receive an annual bonus
during his employment. This bonus will be based on the following two factors,
each of which shall be given equal weight in determining the bonus amount
Executive will receive that year:
 
(a) The Company’s performance, based on the performance criteria established by
the Company’s Board of Directors in its sole discretion; and
 
(b) The Executive’s job performance, based on the performance criteria
established by mutual agreement of Executive and the Chief Executive Officer,
subject to review and approval by the Board.
 
2.4  Fringe Benefits. Executive and Executive’s family will be provided with
group medical and dental insurance through the Company’s plans. Medical and
dental benefits will commence on the Commencement Date. In the event that no
benefit plans are in place at that time, Company will reimburse Executive for
COBRA coverage until such time as Executive is covered under the Company’s group
medical and dental plans. For purposes of this Section 2.4, family shall include
Executive’ spouse and dependents under the age of 24 living in the same
household as Executive.
 
2.5  Vacation and Sick Days. Executive shall be entitled to four (4) work-weeks
of paid time off (“PTO”) per year commencing with the Commencement Date,
provided, however, that Executive’s accrued and unused PTO shall not exceed a
total of five workweeks. This PTO will be in addition to normal Company
holidays, which will be determined at the discretion of the Company from time to
time. Thereafter, Executive will not continue to accrue PTO benefits until he
has used enough PTO time to fall below this maximum amount. Any accrued but
unused PTO will be paid to Executive, on a pro rata basis, at the time that his
employment is terminated. In addition to PTO, the Executive will be entitled to
normal Company holidays.
 
2.6  Withholding. The Company may deduct from any compensation payable to
Executive (including payments made pursuant to Section 2 of this Agreement in
connection with or following termination of employment) amounts sufficient to
cover Executive’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.
 
2.7  Stock Compensation. At the sole discretion of the Board, Executive may be
eligible to receive awards under the Company’s Stock Compensation Plan.
 
ARTICLE III
 
BUSINESS EXPENSES
 
 
3

--------------------------------------------------------------------------------

 
 
3.1  Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his/her duties on
behalf of the Company consistent with the Company’s policies and procedures,
including prior approval requirements and submission of appropriate supporting
documentation. Such business expenses shall include travel, promotional,
professional continuing education and licensing costs (to the extent required),
professional society membership fees, seminars and similar expenditures incurred
by Executive which Company determines are reasonably necessary for the proper
discharge of Executive’s duties under this Agreement and for which Executive
submits appropriate receipts and indicates the amount, date, location and
business character in a timely manner.
 
3.1.1 Executive shall be entitled to “economy” class air travel accommodations
and proper hotel accommodations not to exceed 4 star. Executive shall be
entitled to “business” class air travel accommodations for flights that exceed 5
hours of continuous air travel.
 
3.1.2 Prior to incurring any business expense that exceeds One Thousand Dollars
(US$1,000), Executive shall first seek written consent of the Chief Executive
Officer.
 
ARTICLE IV
 
TERMINATION OF EMPLOYMENT
 
4.1  Termination
 
4.1.1 Executive’s employment pursuant to this Agreement shall terminate on the
earliest to occur of the following:
 
(a) upon the death of Executive (“Death”);
 
(b) upon the delivery to Executive of written notice of termination by the
Company if Executive shall suffer a physical or mental disability or illness
which renders Executive, in the reasonable judgment of the Board, unable to
perform his duties and obligations under this Agreement for either 60
consecutive days or 180 days in any 12-month period (“Disability”);
 
(c) upon delivery to Company of written notice of termination by the Executive
for Good Reason; or
 
(d) upon delivery to Executive of written notice of termination by the Company
for Cause.
 
4.2  Unless either (a) this Agreement has been terminated prior to the
expiration of the Term, or (b) one party notifies the other party at least 60
calendar days prior to the end of the Term (including the original Term or as
the same may have been previously extended) that such party does not wish such
Term to be extended or further extended, this Agreement shall be automatically
extended upon the terms and conditions hereof for an additional year at the
conclusion of the original or extended Term.
 
4.2.1 Notwithstanding the foregoing Sections 4.1 and 4.2, either party to this
Agreement may terminate this Agreement prior to the expiration of the Term if
the terminating party notifies the other party at least 60 calendar days prior
to the end of any twelve month period ending September 1 (the “Year”).
 
 
4

--------------------------------------------------------------------------------

 
 
4.3  Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
4.3.1 “Cause” shall mean, in the context of a basis for termination of
Executive’s employment with the Company, that:
 
(a) Executive has committed an act of actual fraud, moral turpitude,
misappropriation of funds or embezzlement in connection with his duties under
this Agreement;
 
(b) Executive is convicted of, or pleas nolo contendere (no contest) to, any
crime (whether or not involving the Company) constituting a felony in the
jurisdiction involved;
 
(c) Executive’s willful misconduct in the performance of Executive’s duties
hereunder;
 
(d) Executive’s gross negligence in the performance of his duties hereunder or
willful and repeated failure or refusal to perform such duties as may be
delegated to Executive by Company commensurate with his position; or
 
(e) Executive is in material breach of any provision of this Agreement, or
willfully fails to or refuses to comply with the lawful directives of the Chief
Executive Officer or the Board in the performance of his duties under this
Agreement (other than a failure caused by temporary disability).
 
4.3.2 “Good Reason” giving rise to Executive’s right to terminate this Agreement
means if Executive claims that Company has materially breached this Agreement,
Executive shall have first provided written notice to Company of any such
claimed material breach with exact details of the claimed material breach and
Company shall have had thirty (30) days from the date of receipt of such written
notice to cure any such breach; if curable, and in the event Company does so
cure such breach within said thirty (30) days, such claimed breach shall not
constitute good reason or a breach of this Agreement.  
 


4.4  Effect of Termination
 
4.4.1  Executive acknowledges that in the event of termination of his employment
for any reason listed under Sections 4.1 and 4.2, Executive shall not be
entitled to any severance or other compensation from the Company. Without
limitation on the generality of the foregoing, this Section supersedes any plan
or policy of the Company that provides for severance to its officers or
employees, and Executive shall not be entitled to any benefits under any such
plan or policy.
 
4.4.2 Subject to Section 4.4.1, in the event Executive is terminated without
Cause, the Company shall continue to pay to Executive the compensation provided
for under Section 2.1 for the remainder of the Year of such termination.
 
ARTICLE V
 
 
5

--------------------------------------------------------------------------------

 


 
CONFIDENTIAL INFORMATION; NON-SOLICITATION; INTELLCTUAL PROPERTIES
 
5.1  Trade Secrets of Company. Executive, during the Term, will develop, have
access to and become acquainted with various trade secrets which are owned by
Company and/or its affiliates and which are regularly used in the operation of
the businesses of such entities. Executive will not disclose such trade secrets,
directly or indirectly, or use them in any way, either during the Term or at any
time thereafter, except as required in the course of his employment by Company.
All files, contracts, manuals, reports, letters, forms, documents, notes,
notebooks, lists, records, documents, customer lists, vendor lists, purchase
information, designs, computer programs and similar items and information,
relating to the businesses of such entities, whether prepared by Executive or
otherwise and whether now existing or prepared at a future time, coming into his
possession will remain the exclusive property of such entities, and will not be
removed, other than work-related purposes, from the premises where the work of
Company is conducted, except with the prior written authorization by Company.
 
5.2  Confidential Data of Customers of Company. Executive, in the course of his
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Company and of their affiliates.
All such data is confidential and will not be disclosed, directly or indirectly,
or used by Executive in any way, either during the Term (except as required in
the course of employment by Company) or at any time thereafter.
 
5.3  Inevitable Disclosure. After Executive’s employment has terminated for
Cause or without Good Reason, Executive will not accept employment with any
direct competitor of Company for a period of one (1) year, where the new
employment is likely to result in the inevitable disclosure of Company’s trade
secrets or confidential information, or it would be impossible for Executive to
perform his new job without using or disclosing trade secrets or confidential
information.
 
5.4  Limited Exceptions. Notwithstanding the foregoing, no information will be
considered trade secret or confidential to the extent it is or becomes publicly
available without breach of this Agreement by Executive, is rightfully received
by Executive without obligations of confidentiality, or is ordered released or
disclosed by court order, lawful process or government authority.
 
5.5  No Solicitation. Executive agrees that he will not, during the Term and for
one (1) year thereafter if terminated without Cause or with Good Reason or for
two (2) years thereafter if terminated with for Cause or without Good Reason,
encourage or solicit any other employee of Company to terminate his or her
employment for any reason, nor will he assist others to do so.
 
5.6  Intellectual Properties. The Executive has signed a separate innovation,
proprietary information and confidentiality agreement with the Company.
 
5.7  Continuing Effect. The provisions of this Section 5 will remain in effect
after the Termination Date.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1  Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Executive may not assign any of his rights
and obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.
 
6.2  Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/hers address set forth herein; or three days
after being sent by registered or certified mail, return receipt requested, (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 6.2:
 
If to the Company:
Quest Group International, Inc.
11845 West Olympic Boulevard, No. 1125W
Los Angeles, California 90064
Telephone: (310) 247-3840
Facsimile: (310) 247-3844
Attention: Chief Executive Officer
   
If to Executive:
Steven Gershick
17627 Kittridge Street
Lake Balboa, CA  91406
Telephone: (818) 343-2366
Facsimile: (818) 474-7207

 
6.3  Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
6.4  Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5  Entire Agreement. This Agreement sets forth the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements between the Company and Executive, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Executive’s employment, express or implied, other than to
the extent expressly provided for herein.
 
6.6  Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
 
6.7  Authority. The Parties each represent and warrant that it/he or she has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.8  Attorneys’ Fees. If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
6.9  Titles. The titles of the sections of this Agreement are inserted merely
for convenience and ease of reference and shall not affect or modify the meaning
of any of the terms, covenants or conditions of this Agreement.
 
6.10  Applicable Law; Choice of Forum. This Agreement, and all of the rights and
obligations of the parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of California without giving effect to principles
relating to conflicts of law.
 
6.11  Arbitration.
 
6.11.1 Scope. To the fullest extent permitted by law, Executive and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Executive’s claims arise out of or relate to their actions on behalf of the
Company.
 
 
8

--------------------------------------------------------------------------------

 
 
6.11.2 Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Los
Angeles, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The Arbitrator is to be selected by the mutual
agreement of the Parties. If the Parties cannot agree, the Superior Court will
select the arbitrator. The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of California, and only such power, and shall follow the law. The award
shall be binding and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. The Company shall bear the costs of the arbitration filing and hearing
fees and the cost of the arbitrator.
 
6.12  This Agreement shall not be terminated by any voluntary or involuntary
dissolution of the Company resulting from either a merger or consolidation in
which the Company is not the consolidated or surviving corporation, or a
transfer of all or substantially all of the assets of the Company. In the event
of any such merger or consolidation or transfer of assets, Executive’s rights,
benefits and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of the Company’s assets.
 
[Signature page to follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

    Quest Group International, Inc         /s/ Steven Gershick   By: /s/ Harin
Padma-Nathan

--------------------------------------------------------------------------------

Steven Gershick
   

--------------------------------------------------------------------------------

Name: Harin Padma-Nathan      
Title: Chief Executive Officer 

 
 
10

--------------------------------------------------------------------------------

 
 